Citation Nr: 9913019	
Decision Date: 05/12/99    Archive Date: 05/21/99

DOCKET NO.  97-18 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits in the amount of $1,372.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran had over 20 years of active service, including 
from February 1983 to February 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 decision by the 
Committee on Waivers and Compromises (COWC) at the Regional 
Office (RO), Department of Veterans Affairs (VA), in 
Albuquerque, New Mexico, which denied entitlement to waiver 
of recovery of an overpayment of disability compensation 
benefits in the amount of $6,520.

In July 1998 the Board remanded the case to the RO for 
additional development.

VA records reflect that in July 1998 the Debt Management 
Center wrote off the veteran's remaining debt in the amount 
of $5,148 as a result of a discharge in bankruptcy.  The 
Board notes the veteran had previously repaid $1,372 of his 
VA overpayment which was, therefore, not an obligation 
discharged in bankruptcy.  Accordingly, the Board has amended 
the issue on appeal as entitlement to waiver of recovery of 
an overpayment of disability compensation benefits in the 
amount of $1,372.

The Board also notes that the veteran did not challenge the 
amount of overpayment created; therefore, this decision is 
limited to the issue of entitlement to waiver as listed on 
the title page.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  In March 1992 the RO notified the veteran that his VA 
disability compensation payments had been amended to include 
additional benefits for his children.  It was noted that 
payments for his child, A., based upon school attendance, 
would continue until February 1996.

3.  In May 1995 the RO notified the veteran that his VA 
disability compensation payments had been amended, and that 
the award included additional benefits for his spouse and 
children.  It was also noted that payments for A., based upon 
school attendance, would continue until February 1996.

4.  In January 1996 the veteran submitted a certification of 
school attendance which indicated that A. was enrolled in 
school and that she was married.

5.  In April 1996 the RO notified the veteran that it 
proposed to reduce payments because of the marriage of A.  

6.  The veteran did not commit fraud, misrepresentation, or 
bad faith in creating the overpayment.

7.  Recovery of the overpayment would not deprive the veteran 
or his family of basic necessities.

8.  The veteran was not at fault in causing the overpayment, 
and VA was at fault in creating the overpayment.

9.  Failure to make restitution would result in unfair 
enrichment to the veteran.

10.  There is no indication that the veteran relinquished a 
valuable right or incurred a legal obligation in reliance on 
the benefits received.


CONCLUSION OF LAW

Recovery of the overpayment of disability pension benefits, 
in the amount of $1,372, would not be against equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. 
§§ 1.962, 1.965 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Recovery of overpayments of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 C.F.R. § 1.963(a) (1998).  The standard 
"Equity and Good Conscience" will be applied when the facts 
and circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.

The phrase "Equity and Good Conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

(1)  Fault of the debtor.  Where actions of the debtor 
contribute to the creation of the debt.

(2)  Balancing of faults.  Weighing fault of the debtor 
against VA fault.

(3)  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

(4)  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

(5)  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.


(6)  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation. 

See 38 C.F.R. § 1.965(a) (1998).

Factual Background

In March 1992 the RO notified the veteran that his VA 
disability compensation payments had been amended to include 
additional benefits for his children.  It was noted that 
payments for his child, A., based upon school attendance, 
would continue until February 1996.

In April 1993 the veteran notified VA that A. was no longer 
enrolled in school and that she had married.  The RO notified 
the veteran that his payments had been reduced to reflect the 
change in status of a dependent child after the marriage of 
A.  In September 1993 the veteran submitted a declaration of 
dependent status which indicated H. as his only dependent 
child.  

In May 1995 the RO notified the veteran that his VA 
disability compensation payments had been amended, and that 
the award included additional benefits for his spouse and 
children.  It was also noted that payments for A., based upon 
school attendance, would continue until February 1996.

In January 1996 the veteran submitted a certification of 
school attendance which indicated that A. was enrolled in 
school and that she was married.  In April 1996 the RO 
notified the veteran that it proposed to reduce payments 
because of A's marriage.

VA correspondence dated in July and September 1996 reported 
adjustments to the VA compensation payments schedule.

In his August 1996 request for waiver of overpayment the 
veteran reported total monthly income of $2,939 and expenses 
of $2,910.  He argued that he had been unaware that he was 
being overpaid, and that repayment would create financial 
hardship for his family.  He reported his spouse was not 
working at that time because of health problems.

In a February 1997 financial status report the veteran 
reported monthly income of $3,023, and monthly expenses of 
$3,698.  The monthly expenses included $109 for VA debt 
repayment and $1,365 for monthly installment debt.  He 
reported assets of $137 cash in the bank and a 1994 Volvo 
with an estimated value of $13,000, but also listed itemized 
installment expenses for recreational vehicle supplies.

In his March 1997 notice of disagreement the veteran, in 
essence, stated he believed he was not at fault in the 
creation of the overpayment, and that he had undergone back 
surgery in September 1996 which required bed confinement.  He 
also stated that his spouse had been unable to work because 
he required her attendance.

In his May 1997 substantive appeal the veteran reported 
repayment of the overpayment would force him to declare 
bankruptcy.  He stated that he had incurred thousands of 
dollars of unreimbursed medical expenses as a result of 
numerous medical problems.  

In July 1998 the Board remanded the case to the RO with 
instructions including that the RO request the veteran submit 
additional financial information in support of his claim.  In 
correspondence dated in July and August 1998, the RO 
requested additional financial information; however, the 
claims file does not include subsequent evidence from the 
veteran in support of his claim.

The record reflects the veteran was awarded a discharge in 
bankruptcy in July 1997, including VA overpayment 
indebtedness in the amount of $5,148.  


Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  

The COWC has determined that the indebtedness did not result 
from fraud, misrepresentation or bad faith on the veteran's 
part, any of which would constitute a legal bar to granting 
the requested waiver.  See 38 U.S.C.A. § 5302(West 1991).  
The Board concurs, however, before recovery of indebtedness 
can be waived, it must also be shown that it would be against 
the principles of equity and good conscience to require the 
veteran to repay the debt to the government.  38 C.F.R. 
§§ 1.963, 1.965.

Based on the evidence of record, the Board finds that no 
undue hardship would result from collection of overpayment.  
The record reflects the veteran has significant monthly 
family income, and that his report of total assets is 
inconsistent with his reported installment debt.  The Board 
notes his reported monthly expenses does not reflect a want 
of basic necessities.  Although the record indicates the 
veteran was awarded a discharge in bankruptcy, the Board 
notes that fact, without additional supporting financial 
evidence, is not persuasive of undue hardship.

The veteran also argues, in essence, that he was not at fault 
in the creation of the overpayment because he accepted VA 
payment in good faith, without verifying the calculated 
amounts.  The record reflects the veteran appropriately 
notified VA that A. had married, and that there is no 
evidence that he was aware he was being overpaid.  Therefore, 
the Board finds that the veteran was not at fault in the 
creation of the overpayment, and VA was at fault.

The Board also finds that collection of the debt would not 
defeat the purpose of paying compensation benefits by 
nullifying the objective for which the benefits were 
intended.  The intent of the additional VA benefits the 
veteran received was to pay for a dependent child; however, 
the record reflects A. was not in fact dependent at that 
time.  Therefore, the objective is not nullified.

The Board finds that waiver of recovery would constitute 
unjust enrichment by creating an unfair gain to the veteran 
because he would be allowed to retain funds in excess of 
those to which he was legally entitled.  As the veteran's VA 
debt has been either recovered or discharged in bankruptcy, 
waiver at this time would provide unjust enrichment.  There 
is no indication that reliance on the overpaid benefits 
resulted in the veteran's relinquishment of a valuable right 
or the incurrence of a legal obligation.  

Based upon the evidence of record, the Board finds that VA's 
fault in the creation of the debt is outweighed by the unjust 
enrichment to the veteran that would result from waiver of 
the overpayment.  The claim of financial hardship is not 
persuasive.  The Board has determined, therefore, that 
recovery of the overpayment would not be against equity and 
good conscience, and waiver of recovery of the $1,372 
overpayment of disability compensation benefits must be 
denied.


ORDER

Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits in the amount of $1,372 is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

